DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrode active material slurry compositions for two examples, see specification pages 75-79 and 82-84, does not reasonably provide enablement for any other (all) compositions which include “region A”, demonstrating properties of a superfluid.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The test for enablement is whether one skilled in the art could make and use the claimed invention without undue experimentation. Determination of “undue” experimentation involves considering the Wands factors that include:

(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.	

	For the nature of the invention and breadth of claims, applicant’s claims are directed to coating a slurry that has flow characteristics including a “region A” in which shear stress is not increased according to an increase in shear rate. This limitation requires the fluid to exhibit zero increase/change in shear stress with increasing shear rate. The ratio of change in shear stress to change in shear rate is apparent viscosity, by definition. Accordingly, zero change in shear stress with a change in shear rate means the apparent viscosity of the fluid is zero. Conceptually, this fluid is characterized as a superfluid (i.e. exhibiting zero friction to flow). 
The state of the art for superfluids is mostly limited to ultra-cold helium (near absolute zero) although other materials (atomic gases or Bose-Einstein condensates) are known but similarly require near-absolute zero temperatures. Accordingly, one of skill in the art would not know how to make a superfluid at room temperature by mixing a composition of the materials described in applicant’s disclosure. Room temperature superfluids currently do not exist.
As for the predictability in the art and working examples, the art is considered highly predictable because one of skill in the art would expect with virtual certainty that a  pages 75-79 and 82-84. The results are so unusual they would be categorized as entirely unpredictable. However, the disclosure only shows the discovery of two demonstrated examples for mixing a superfluid using the materials described. The discovery of any other superfluids would also be highly unpredictable (if they exist). Applicant has provided no additional disclosure as to how the claimed slurry is able to flow without friction which consequently provides no hints to what substitutions can be made to the composition without destroying the superfluid characteristics in “region A”. Accordingly, one of skill in the art is not enabled to make any changes to the compositions specifically described by applicant and maintain the claimed fluid characteristics. 
It is further noted that the data provided in the examples is charted in Figs. 2 and 5. The graphs show shear rate vs. shear stress. As described above, viscosity is defined as the ratio of change in shear to change in stress. Accordingly, the slope/derivative of the curve in Figs. 2 and 5 is viscosity. In the figures, the slope of the curve is not only not increasing (a zero viscosity superfluid), but the curve is actually negative in parts of “region A” which means applicants have measured a negative viscosity. If viscosity is thought of as a resistance/friction for flow, a negative velocity would suggest that the fluid is propelling itself which has only been possible for magnetic fluids in an electric field. A fluid with a negative viscosity is analogous to a material with negative electrical resistance and is highly suspicious. The examiner would presume that there could be measurement error occurring rather than accept applicant’s 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/           Primary Examiner, Art Unit 1712